Case: 2:21-cr-00061-ALM Doc #: 1 Filed: 04/16/21 Page: 1 of 1 PAGEID # 1

  

Mi Arc
IN THE UNITED STATES DISTRICT COURT - ‘OF RI
FOR THE SOUTHERN DISTRICT OF OHIO 5) spp ys PH
EASTERN DIVISION | met
5 Uis Ti | 1 CURT]
un IERN DISA. OHIO
UNITED STATES OF AMERICA MBS

  
 
 

gl AWB eZ

Case No.
Plaintiff,
Judge
¥.
UNDER SEAL
IVAN OMAR LOMELI HERNANDEZ and
ADRIANA CAROLINA QUINTO CARDONE,

Defendant.

Now comes the United States of America, by and through its counsel, Assistant United States
Attorney Kelly A. Norris, and respectfully requests that the Indictment, Arrest Warrants, this Motion and
any resulting Order, and the entire case in the above-entitled cause be sealed because the United States has
reason to believe that one or more persons may flee or that evidence may be destroyed if these individuals
become aware of the existence of the Indictment and Arrest Warrants.

WHEREFORE, the United States respectfully requests that the Indictment, Arrest Warrants, this
Motion and any resulting Order, and the entire case be sealed.

Respectfully submitted,

VIPAL J. PATEL
Acting United States Attorney

8/Kelly A, Norris

KELLY A. NORRIS (0081254)
Assistant United States Attorney
303 Marconi Blvd., Suite 200
Columbus, Ohio 43215

(614) 469-5715
Kelly.Norris@usdoj.gov
